DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-7, 9-12, and 16 are objected to because of the following informalities:  

Claim 1 states “an array of microphones positioned in a semiconductor processing cleanroom environment” which should be “an array of microphones positioned in the semiconductor processing cleanroom environment”.
Although not technically objected to, it is suggested that the “semiconductor processing environment” of claim 1 use all four words of the 

Claim 1, line 3 refers to “clean room” where every other mention uses the term “cleanroom”.  Only one should be used for consistency.  

Claim 16 refers to “based on audio signals” which should be “based on the audio signals”.

Claims 2-7 and 9-12 are objected as being dependent on the above.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, 9, 11-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Hansen (US 20090153144 A1).


performing a semiconductor process (shown in figures 1A and 1B, see background art section for description of processing) on a semiconductor wafer (2) positioned in a semiconductor processing clean room environment (at least inside 1 of figures 1A and 1B, wafer processing, column 4 line 63 to column 5 line 35, vacuum chamber, see column 16 lines 37-52);
generating audio signals (output of 8-15 of figures 1A and 1B) from sound waves with an array of microphones (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35) positioned in a semiconductor processing cleanroom environment (1); 
processing the audio signals with a control system (17 and 18 of figure 2, column 5 lines 20-35); and 
detecting arcing within the semiconductor processing environment with the control system based on the audio signals (17 and 18 of figure 2, column 5 lines 20-35, see abstract to show anomaly is arcing).
Yasaka does not expressly disclose adjusting the process without stopping the process.
Hansen discloses a method comprising;
detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically);
adjusting, with a control system (at least 22 of figure 1), parameters of the semiconductor process responsive to detecting the arcing (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).; and 
continuing the semiconductor process with adjusted parameters after detecting the arcing without stopping the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 1.


Regarding claim 2, Yasaka discloses wherein processing the audio signals includes performing time domain analysis on the audio signals (see at least figures 4 and 5, column 4 line 47 to column 5 line 33).

Regarding claim 5, Yasaka discloses wherein detecting arcing includes determining that the audio signals correspond to audio characteristics of arcing (column 4 line 47 to column 5 line 33).

Regarding claim 6, although Yasaka does not expressly disclose filtering, the examiner takes official notice that band limiting signals to bands of interest via filters was well known in the art.  The motivation to filter the audio signals would have been to band limit the signals before A/D conversion to limit ghost images or remove high and low frequency noise in order to focus in on the frequencies of interest, thereby providing a cleaner audio signal for anomaly determination.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein processing the audio signals includes filtering the audio signals.

Regarding claim 7, Yasaka discloses further comprising determining a location of the arcing within the semiconductor processing cleanroom environment based on the audio signals and positions of the microphones within the semiconductor processing cleanroom environment (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).

Regarding claim 9, Hansen discloses wherein voltage is an input parameter (paragraph [0021]) and wherein excessive voltage can cause arching (paragraph [0022]).  Although Hansen does is silent as to what parameters may be adjusted, it would have been obvious to the designer that any available parameter may be adjusted at their preference.  The motivation to adjust voltage applied would have been to avoid excessive voltage that causes arching as taught by Hansen.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein adjusting the semiconductor process includes one or more of: 
adjusting a flow of one or more gasses into the semiconductor processing cleanroom environment; 
adjusting a pressure within the semiconductor processing cleanroom environment; and
adjusting a voltage (to avoid excessive voltage that causes arching) or electric field applied within the semiconductor processing cleanroom environment (as above).  

Regarding claim 11, Yasaka discloses further comprising detecting whether the arcing contacted the semiconductor wafer within the semiconductor processing cleanroom environment (determines any location in chamber, column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).

Regarding claim 12, Yasaka discloses further comprising identifying a location of the arcing on the semiconductor wafer (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).


Regarding claim 13, Yasaka discloses a system, comprising: 
a plurality of microphones (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35) positioned within a semiconductor processing cleanroom environment (at least inside 1 of figures 1A and 1B, wafer processing, column 4 line 63 to column 5 line 35, vacuum chamber, see column 16 lines 37-52) and configured to detect sounds within the semiconductor processing cleanroom environment (column 4 line 63 to column 5 line 35) and to generate audio signals based on the sounds (output of detectors 8-15, column 4 line 63 to column 5 line 35); and 
a control system (17 and 18 of figure 2, column 5 lines 20-35) communicatively coupled to the plurality of microphones and configured to detect arcing during a semiconductor process (as performed by apparatus of figures 1A and 1B) within the semiconductor processing cleanroom environment based on the audio signals (column 5 lines 20-35, see abstract to show anomaly is arcing).
Yasaka does not expressly disclose adjusting parameters of the process without stopping the process.
Hansen discloses detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically) via a control system (at least 22 of figure 1) during a semiconductor process (paragraph [0028]); and 
wherein the control system is configured to adjust the semiconductor process responsive to detecting the arcing and without stopping the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 13.


Regarding claim 16, Yasaka discloses wherein the plurality of microphones are arranged to enable the control system to determine a location of arcing within the semiconductor processing cleanroom environment based on audio signals (column 6 lines 41-45, see method of figure 12 and disclosure, column 12 lines 4-38).

Regarding claim 17, Yasaka discloses microphones (8-15).  Although Yasaka does not expressly disclose wireless microphones or a wireless link, the examiner takes official notice that wireless microphones or more generally transmitting audio wirelessly was notoriously well known in the art.  The motivation to transmit wirelessly would have been to allow for fewer wires to be in the way and allow microphones to be in the chamber 1 (such as microphone 9) without needing to feed a wire externally, thereby providing a better-sealed chamber.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a wireless communication system communicatively coupling the microphones to the control system.


Regarding claim 18, Yasaka discloses a method, comprising: 
performing a semiconductor process on a semiconductor wafer (item 2 of figure 1A) in a semiconductor processing cleanroom environment (at least inside 1 of figures 1A and 1B, wafer processing, column 4 line 63 to column 5 line 35, vacuum chamber, see column 16 lines 37-52); 
converting sounds to audio signals (output of ultrasonic detectors 8-15 of figures 1A and 1B, column 4 line 63 to column 5 line 35) during the semiconductor process with a plurality of microphones (ultrasonic detectors 8-15 of figures 1A and 1B, column 4 line 63 to column 5 line 35) positioned in the semiconductor processing cleanroom environment (see figures 1A and 1B); 
detecting arcing within the semiconductor processing cleanroom environment by processing the audio signals with a control system (17 and 18 of figure 2, column 5 lines 20-35, see abstract to show anomaly is arcing); and 
adjusting a semiconductor process within the semiconductor processing cleanroom environment responsive to detecting arcing within the semiconductor processing cleanroom environment (damage levels, “excessive anomalous discharge”, column 6 lines 25-33, higher energy waveform means higher energy arc, stop if exceeds threshold, column 8 lines 30-32).
Yasaka does not expressly disclose adjusting the process without stopping the process.
Hansen discloses a method comprising;
detecting arcing (step 60 of figure 2, paragraph [0016] mentions arching specifically);
adjusting a semiconductor process within a semiconductor processing cleanroom environment responsive to detecting arcing within the semiconductor processing cleanroom environment without interrupting the semiconductor process (“a human operator or a controller may respond to the fault detection signal by varying at least one parameter controlling operation of the tool, but not terminating the process”, paragraph [0028]).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use parameter adjustment of Hansen in the system of Yasaka for the benefit of fine tuning the process real time, thereby increasing throughput and reducing down time.  Therefore, it would have been obvious to combine Hansen with Yasaka to obtain the invention as specified in claim 18.


Regarding claim 19, Yasaka discloses wherein processing the audio signals includes processing digital (figure 2, output of A/D converter 16 is digital) or analog signals generated from the audio signals.

Regarding claim 20, Yasaka discloses further comprising determining, with the control system, whether the arching has damaged the semiconductor wafer (damage levels, “excessive anomalous discharge”, column 6 lines 25-33, higher energy waveform means higher energy arc).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Hansen (US 20090153144 A1) and Schweitzer et al. (US 20090091441 A1).  

Regarding claim 3, Yasaka does not expressly disclose frequency domain analysis.
Schweitzer discloses a monitoring system (figure 1) that monitors things such as arcing (paragraph [0011], [0023], and [0024]) comprising processing audio signals (output of 104a-104n of figure 6) including performing frequency domain analysis on the audio signals (paragraphs [0022]-[0024] and [0034], see frequencies in charts of lower half of figures 2-5).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the sensing and microphones of Schweitzer along with the sensing and microphones of Yasaka.  The motivation for doing so would have been to sense a greater range of frequencies, thereby being able to sense a greater range of patterns/situations.  Therefore, it would have been obvious to combine Schweitzer with Yasaka to obtain the invention as specified in claim 3.

Regarding claim 4, Schweitzer discloses wherein performing frequency domain analysis includes performing one or more of: a Fourier transform (paragraph [0022]) and wavelet analysis.


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Hansen (US 20090153144 A1) and Mihaylov et al. (US 20170140905 A1).  

Regarding claim 10, Yasaka does not expressly disclose a machine learning process.
Mihaylov teaches an arc detection apparatus (see figure 1, abstract, paragraphs [0002], [0003], [0029], and [0030]) comprising training an analysis model (trained model of paragraph [0060]) of the computing system (computer 308 of figure 3A) with a machine learning process (paragraph [0060])  to detect arcing within an environment; and 
detecting the arcing (step 406 of figure 4A) by analyzing the audio signals with the analysis model (via 114 of figure 1 and 308 of figure 3, abstract, paragraphs [0002], [0003], [0029], [0030], and [0060]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the machine learning of Mihaylov in the system of Yasaka.  The motivation for doing so would have been to have a more intelligent machine, thereby being able to automatically classify and react to more patterns and situations.  Therefore, it would have been obvious to combine Mihaylov with Yasaka to obtain the invention as specified in claim 10.


Regarding claim 14, Yasaka does not expressly disclose a machine learning process.
Mihaylov teaches an arc detection apparatus (see figure 1, abstract, paragraphs [0002], [0003], [0029], and [0030]) wherein a control system (114) includes an analysis model (trained model of paragraph [0060]) trained with a machine learning process to recognize arcing based on audio signals (paragraph [0060]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the machine learning of Mihaylov in the system of Yasaka.  The motivation for doing so would have been to have a more intelligent machine, thereby being able to automatically classify and react to more patterns and situations.  Therefore, it would have been obvious to combine Mihaylov with Yasaka to obtain the invention as specified in claim 14.


Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka et al. (US 6753499 B1) in view of Hansen (US 20090153144 A1), Mihaylov et al. (US 20170140905 A1), and Schweitzer et al. (US 20090091441 A1).  

Regarding claim 15, Yasaka discloses wherein the plurality of microphones includes one or more microphones configured to detect ultrasonic sound (ultrasonic detectors 8-15 of figures 1A, 1B, and 2, column 4 line 63 to column 5 line 35).
Yasaka does not expressly disclose infrasonic or audible sound microphones.
Schweitzer discloses a monitoring system (figure 1) that monitors things such as arcing (paragraph [0011], [0023], and [0024]) wherein they system senses audible sound via microphones (via 104a-104n of figure 6, see frequencies in charts of lower half of figures 2-5) and infrasonic sound via microphones (lower than human hearing, general lower than about 20 hertz, via 104a-104n of figure 6, see frequencies in charts of lower half of figures 2-5).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the sensing and microphones of Schweitzer along with the sensing and microphones of Yasaka.  The motivation for doing so would have been to sense a greater range of frequencies, thereby being able to sense a greater range of patterns/situations.  Therefore, it would have been obvious to combine Schweitzer with Yasaka to obtain the invention as specified in claim 15.


Response to Arguments
Applicant's arguments filed September 16th, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
In general applicant argues “The cited portions of Yasaka are silent about adjusting parameters of the semiconductor process responsive to detecting the arcing and continuing the semiconductor process with adjusted parameters. The cited portions of Yasaka only teach stopping the process responsive to arcing. Accordingly, Yasaka does not teach or suggest the above cited portions of claim 1.” (see applicant’s arguments dated July 19th, 2021, page 8).  
While the examiner agree that Yasaka is silent about adjusting parameters without stopping the process (as stated in the above new grounds rejection above), the examiner disagrees that “The cited portions of Yasaka only teach stopping the process responsive to arcing”.  Yasaka clearly states “An alarm may be generated and/or the operation of the processing apparatus may be stopped when the amplitudes of the wave detected by the respective detectors exceed predetermined levels set for respective locations of the plasma processing equipment”.  Meaning the process may or may not be stopped.  Yasaka is silent as to what may be done to rectify the situation when not stopped.
Regarding claims 6 and 17, the applicant has not adequately traversed the examiner’s official notice, therefore the common knowledge or well-known in the art statements are taken to be admitted prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  


/PAUL KIM/Primary Examiner, Art Unit 2654